Citation Nr: 0634432	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-17 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The Board remanded this case to the 
Appeals Management Center (AMC) for additional development in 
September 2005.

The appeal again is REMANDED to the RO via the Appeals 
Management Center (AMC,) in Washington, D.C.  VA will notify 
the veteran, if further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim.

In September 2005, the Board remanded this case to the AMC.  
In part, the remand instructed the AMC to obtain any evidence 
identified by the veteran that would aid the Board in 
determining whether the veteran's preexisting psychiatric 
disorder was aggravated during service.

Subsequent to the AMC's May 2006 Supplemental Statement of 
the Case, but before the AMC returned this matter to the 
Board in July 2006, the veteran and his service 
representative sent the RO in New York a change of address 
that included a message from the veteran in his own 
handwriting on the stationary of another medical provider.  
The veteran's note indicated that the Central Brooklyn 
Medical Group, associated with the Health Plan of New York, 
or HIP, was where some of his records were kept.  The veteran 
also said that he hoped it was not too late for VA to get his 
records for his case in Washington, D.C.

The Board notes that otherwise development has been completed 
on remand and that the AMC obtained a copy of his Social 
Security disability award records.  

The Board finds that an attempt should be made to obtain 
records of the veteran's treatment at the Central Brooklyn 
Medical Group, if the veteran or his service representative 
provide a release form and the appropriate dates of 
treatments.  Those records, if associated with the claims 
file, might assist VA in determining with more precision 
whether the veteran's preexisting psychiatric disorder was 
aggravated during service.  

While this case was undergoing development on remand, the 
United States Court of Appeals for Veterans Claims (Court) 
provided additional guidance concerning notice and 
development in Dingess and Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must furnish an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
this letter, the RO should ask the veteran 
to complete VA Form 21-4142 (Authorization 
and Consent to Release Information) so the 
RO can obtain records of treatment from 
the Central Brooklyn Medical Group.  A 
copy of the letter, and any response from 
the veteran or his service representative, 
must be associated with the claims file.  
If additional evidence is identified, 
attempts to obtain the evidence should be 
undertaken and documented in the claims 
folder.

2.  If the veteran does not submit 
additional evidence, the file should be 
returned to the Board for appellate 
review.  If the veteran submits new 
evidence, the AMC should readjudicate the 
veteran's claim.  Thereafter, to the 
extent the benefit sought is not granted, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case, and afforded a reasonable 
opportunity to respond thereto.  The case 
then should be returned to the Board for 
further appellate consideration, if in 
order.  The Board intimates no opinion, 
either legal or factual, as to the 
ultimate disposition warranted in this 
case, pending completion of the requested 
development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



